TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 17, 2016



                                      NO. 03-16-00091-CV


                      Veronica L. Davis and James A. Davis, Appellants

                                                 v.

                   State Farm Lloyds Texas and Gerald Krouse, Appellees




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on November 16, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all

costs relating to this appeal, both in this Court and the court below.